Citation Nr: 0945828	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  07-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left thumb 
disability, on a direct basis and as secondary to the 
service-connected rotator cuff tear of the right shoulder.  

2.  Entitlement to service connection for a left shoulder 
disability, on a direct basis and as secondary to the 
service-connected rotator cuff tear of the right shoulder.  

3.  Entitlement to service connection for a psychiatric 
disorder, on a direct basis and as secondary to the 
service-connected rotator cuff tear of the right shoulder.  

4.  Entitlement to an increased rating for a rotator cuff 
tear of the right shoulder, currently evaluated as 10 percent 
disabling, to include whether the reduction in the evaluation 
from 30 percent to 10 percent was proper.  

5.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from August 1985 to August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  In that decision, the RO, in 
pertinent part, denied service connection for left thumb, 
left shoulder, and psychiatric disorders.  

Also, by a December 2007 rating action, the RO in Atlanta, 
Georgia decreased the evaluation for the service-connected 
rotator cuff tear of the Veteran's right shoulder from 
30 percent to 10 percent, effective from March 1, 2008.  By a 
December 2008 rating action, this RO increased the evaluation 
for the Veteran's service-connected right shoulder disability 
to 10 percent, effective from March 1, 2008.  As such, the 
Board has defined the Veteran's claim for an increased rating 
for his service-connected right shoulder disability as is 
listed on the title page of this decision.  
In June 2009, the Veteran testified at a hearing conducted 
before the undersigned Acting Veterans Law Judge.  A copy of 
the transcript of that hearing is of record.  [Due to the 
location of the Veteran's residence, the jurisdiction of his 
appeal remains with the RO in Atlanta, Georgia.]  

Further, on multiple occasions during the current appeal, the 
Veteran asserted that he is unable to work due to the pain of 
his service-connected right shoulder disability.  Based on 
these contentions, the Board concludes that the issue of 
entitlement to a TDIU may be reasonably inferred from the 
evidence of record.  Rice v. Shinseki, 22 Vet. App. 447 
(2009) (finding that entitlement to TDIU is properly 
considered as part of the determination of the appropriate 
disability rating rather than as a separate claim).  

This TDIU claim, as well as the issues of entitlement to 
service connection for a psychiatric disorder and entitlement 
to a rating in excess of 10 percent for the service-connected 
rotator cuff tear of the right shoulder (to include whether 
the reduction in the evaluation of this disability from 
30 percent to 10 percent was proper), are addressed in the 
REMAND portion of this decision and are being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  A left thumb disability is not currently shown.  

2.  A left shoulder disability is not currently shown.  


CONCLUSIONS OF LAW

1.  A left thumb disability was not incurred in or aggravated 
by service, nor may be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  

2.  A left shoulder disability was not incurred in or 
aggravated by service, nor may be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

Prior to the initial adjudication of the Veteran's claims for 
service connection for left thumb and left shoulder 
disabilities in November 2006, he was furnished VCAA 
notification letters in July 2006 and August 2006.  These 
documents indicated the types of information and evidence 
necessary to substantiate these service connection claims as 
well as the division of responsibility between the Veteran 
and VA for obtaining that evidence, including the information 
needed to obtain lay evidence and both private and VA medical 
treatment records.  In addition, the correspondence informed 
the Veteran of information pertaining to the downstream 
disability rating and effective date elements of his claims.  
[In February 2007, a Statement of the Case was issued.]  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  In the present appeal, the record 
reflects that all relevant evidence necessary for an 
equitable resolution of the issues adjudicated herein has 
been identified and obtained, to the extent possible.  The 
evidence of record includes service treatment records, 
service personnel records, VA outpatient treatment reports, 
and statements and testimony from the Veteran and his 
representative.  The Veteran has not indicated that he has 
any further evidence to submit to VA, or which VA needs to 
obtain.  There is no indication of the existence of any 
additional evidence that has a bearing on this case that has 
not been obtained.  The Veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

The Board concludes that a remand for a VA examination of the 
Veteran's left thumb and left shoulder is not warranted.  As 
will be discussed in further detail in the following 
decision, evidence of record does not show current diagnoses 
of either a left thumb, or a left shoulder, disability.  
Therefore, referral for a medical nexus opinion and/or 
physical examination is not necessary.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. 
v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (noting that a medical examination conducted in 
connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  

Also, in June 2009, additional VA medical records were 
obtained and associated with the claims folder.  Importantly, 
however, the reports reflect treatment for, and evaluation 
of, unrelated disabilities, including in particular the 
Veteran's service-connected right shoulder disorder.  As no 
mention of left thumb or left shoulder symptoms or pathology 
is made in those documents, they are not relevant to the 
current appeal.  Thus, a remand to accord the agency of 
original jurisdiction an opportunity to readjudicate the 
Veteran's left thumb and left shoulder claims in light of 
this additional evidence is not necessary.  38 C.F.R. 
§ 19.31(b)(1).  

As discussed herein, the Veteran was notified and made aware 
of the evidence needed to substantiate his service connection 
claims, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran was 
an active participant in the claims process-as is exhibited 
by his submission of argument and evidence.  Thus, the 
Veteran was provided with a meaningful opportunity to 
participate in the claims process and has clearly done so.  
Any error in the sequence of events or content of the notices 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the Veteran.  Any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).  The Board will, thus, 
proceed to consider the claims for service connection for 
left thumb and left shoulder disabilities, based on the 
evidence of record.  

Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
issues on appeal and what the evidence in the claims file 
shows, or fails to show, with respect to these claims.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995). 

VA has added revised provisions of 38 C.F.R. § 3.310(b) to 
conform the regulation to the holding of Allen, namely that 
any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected provided there is sufficient medical evidence 
supporting the claim.  71 Fed. Reg. 52744-52747 (codified at 
38 C.F.R. § 3.310(b)).

The Veteran contends that, contemporaneous with his discharge 
from service, he injured his left thumb and left shoulder 
because he was "overcompensating" for his right shoulder 
pain.  Current left thumb and left shoulder symptomatology, 
according to the Veteran, includes stiffness, tightness, 
muscle spasm, pain, and swelling.  July 2009 hearing 
transcript (T.) at 7-13.  

Significantly, however, medical evidence of record does not 
support the Veteran's contentions that he has chronic left 
thumb and left shoulder disabilities caused by his 
service-connected right shoulder disorder.  In this regard, 
the Board notes that service treatment records are negative 
for complaints, findings, or treatment referable to left 
thumb and left shoulder disabilities.  

Post-service medical records are negative for diagnosed left 
thumb and left shoulder disabilities.  Indeed, X-rays taken 
of the Veteran's left hand in July 2006 were normal, with no 
evidence of an acute fracture or dislocation or of 
significant degenerative changes.  Also, despite the 
Veteran's complaints of left shoulder pain in October 2006, a 
physical examination provided no diagnosis of a disability of 
this joint.  

As the available post-service medical evidence illustrates, 
diagnoses of left thumb and left shoulder disabilities has 
not been made.  [Pain alone is not considered to be a 
disability for VA compensation purposes.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).]  

Based on this evidentiary posture, the preponderance of the 
evidence is clearly against the Veteran's claim for service 
connection for such disabilities.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in which the Court held that, in 
the absence of proof of a present disability, there can be no 
valid claim).  See also Hickson v. West, 12 Vet. App. 247, 
253 (1999).  As the preponderance of the evidence is against 
these issues, the benefit-of-the-doubt rule does not apply, 
and these service connection claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).   


ORDER

Service connection for a left thumb disability, on a direct 
basis and as secondary to the service-connected rotator cuff 
tear of the right shoulder, is denied.  

Service connection for a left shoulder disability, on a 
direct basis and as secondary to the service-connected 
rotator cuff tear of the right shoulder, is denied.  


REMAND

Service Connection for a Psychiatric Disorder

VA treatment records reflect that the Veteran has been 
treated for, and diagnosed with, major depression with 
psychotic features and alcohol dependence.  See, e.g., 
statement from Dr. K.H. dated in March 2007.  The Veteran 
asserts that his depression is secondary to his service-
connected disability.  See, e.g., T. at 2-7.  The Board finds 
that a remand in accordance with 38 U.S.C.A. § 5103A(d) for a 
medical opinion as to etiology is needed to make a decision 
in this case.  

Further, the Veteran reported treatment with a psychiatrist 
at Eastpointe in Trenton.  In addition, he testified that he 
has received pertinent treatment at the VA Medical Center in 
Atlanta, Georgia.  T. at 5-7.  Such records should be 
obtained on remand.  

Increased Rating for the Service-Connected Right Shoulder 
Disability

At the recent hearing, the Veteran testified that, as a 
result of his right shoulder rotator cuff tear, he now 
experiences limitation of motion, muscle spasm, and loss of 
strength in this joint as well as trouble gripping objects.  
T. at 13-17.  The Board construes this testimony as an 
assertion, by the Veteran, that his service-connected right 
shoulder disability has increased in severity since the last 
VA examination of this joint in January 2007.  

In this regard, the Board notes that both the August 2006 and 
January 2007 VA examinations are inadequate for rating 
purposes as the Veteran failed to complete the ranges if 
motions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Both VA examiners indicated that the examinations were 
difficult and incomplete because the Veteran complained of 
pain and exerted less than optimal effort in attempting to 
perform the necessary range of motions.  Thus, while the 
Board believes that another VA examination of the Veteran's 
right shoulder is warranted to determine the current nature 
and extent of the service-connected disability of this joint, 
the Board also emphasizes that the duty to assist is not a 
"one-way street" and failure to obtain the necessary range 
of motions could result in a denial of his claim.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  

TDIU

As the claims for an increased rating for a right shoulder 
rotator cuff tear and for service connection for a 
psychiatric disorder may affect the outcome of the Veteran's 
TDIU claim, the Board finds that these issues are 
inextricably intertwined.  Thus, a Board decision as to TDIU 
at this time would be premature.  See Parker v. Brown, 7 Vet. 
App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a corrective VCAA 
notification letter that addresses the 
criteria (e.g., information and evidence) 
necessary to support his claim for a 
rating greater than 10 percent for a 
rotator cuff tear of his right shoulder 
(to include whether the reduction in the 
evaluation from 30 percent to 10 percent 
was proper) as well as his claim for a 
TDIU.  

2.  Take appropriate steps to contact the 
Veteran and obtain information and 
releases sufficient to retrieve 
psychiatric treatment records from 
Eastpointe in Trenton.  Procure all such 
records and associate them with the 
claims folder.  If the records are not 
available, a notation to that effect 
should be made in the claims folder.  

3.  Also, obtain and associate with the 
claims folder copies of all psychiatric 
and right shoulder treatment that the 
Veteran may have received at the Atlanta 
VAMC since April 2009.  All such 
available records should be associated 
with the claims folder.  If the records 
are not available, a notation to that 
effect should be made in the claims 
folder.  

4.  Thereafter, accord the Veteran a VA 
examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his service-connected right 
shoulder rotator cuff tear.  The 
Veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.   

All pertinent pathology associated with 
this service connected disability 
should be noted in the examination 
report.  In particular, the examiner 
should discuss any limitation motion 
associated with this service-connected 
disorder.  

In addition, the examiner should discuss 
whether the Veteran's right shoulder 
disability exhibits weakened movement, 
excess fatigability, or incoordination 
that is attributable to this applicable 
service-connected disability.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  The 
examiner should also express an opinion 
as to the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his right shoulder repeatedly over a 
period of time.  

The examiner should also address the 
impact of the Veteran's service-connected 
right shoulder disability on his ability 
to work (regardless of his age). 

Complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  Also, accord the Veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology of 
any psychiatric disorder found on 
examination.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.  

For any psychiatric disorder diagnosed on 
examination, the examiner should express 
an opinion as to whether it is at least 
as likely as not, i.e., a 50 percent 
probability or greater, that such 
disability had its clinical onset in 
service, is otherwise related to active 
duty, or was caused or aggravated by the 
service-connected rotator cuff tear of 
the right shoulder.  

The examiner should also address the 
impact of any diagnosed psychiatric 
disorder on the Veteran's ability to work 
(regardless of his age).  

Complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

6.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, the 
RO should readjudicate the issues 
remaining on appeal.  If the 
determination remains adverse to the 
Veteran, he and his representative should 
be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


